Citation Nr: 0031494	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  99-13 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a chronic lung 
disorder, to include pleural scarring, claimed as a residual 
of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel




INTRODUCTION

The veteran had verified service from February 1956 to 
January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 1999 
and June 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho, which denied the 
benefits sought on appeal.  


REMAND

A review of the record shows that the veteran's service 
department records, together with the service medical 
records, reflect that the veteran had United States naval 
service, and that his military occupational specialty was 
that of a boiler technician in the engine room and a fireman.  
He served in that capacity from February 1956 to January 
1976.

With respect to the claim of entitlement to service 
connection for tinnitus, the veteran contends that he was 
exposed to loud noise in service, and that he has since 
developed constant tinnitus as a result thereof.  In this 
regard, the service medical records are silent as regards a 
complaint of ringing in the ears or a diagnosis of tinnitus.

On a report of VA audiology examination in June 1999, the 
veteran related a history of constant bilateral tinnitus that 
started approximately five years earlier.  He reported that 
during service, he worked in an engine room for over 18 years 
without hearing protection.  He also reported that he had 
worked around heavy equipment after the military, which was 
for short durations and that hearing protection was not 
required.  Although the VA examiner indicated that he had 
reviewed the veteran's claims file, he did not provide an 
opinion as to whether the veteran's current bilateral 
tinnitus is related to his period of military service or to 
any exposure to noise during service.

As for the claim for service connection for a chronic lung 
disorder, the veteran contends that he was exposed to 
asbestos in service, and he has since developed a lung 
disorder, including pleural scarring, as a result thereof.  
Specifically, he maintains that the exposure occurred while 
performing his duties aboard naval ships during his period of 
military service.

In this regard, the service medical records reflect that 
periodic chest x-rays were negative.  A separate notation to 
the report of an October 1964 x-ray reflects shortness of 
breath and "NEB."  In 1967, the veteran was exposed to 
tuberculosis aboard ship.  The service medical records are 
silent as regards asbestos exposure.  

Post service treatment records, dated from August to October 
1995, reflect an evaluation of the lungs.  An August 1995 
report of chest x-ray was interpreted as showing an ill 
defined, possible small mass like lesion in the left mid lung 
field, which appeared to cause some deformity of the cardiac 
silhouette and was suggestive of an old post inflammatory 
process with parenchymal pleural scarring.  A report of an 
October 1995 computed tomography (CT) scan of the chest 
indicates the presence of pleural plaquing on the right and 
on the left.  The majority of the plaquing was not calcified, 
but there were small areas showing calcification on the left, 
adjacent to the heart border.  The findings were suggestive 
of prior asbestosis exposure.  An August 1996 entry reflects 
that the CT and chest x-ray were consistent with asbestos 
exposure.  The assessment was pleural scarring.  

Pursuant to recently enacted legislation, the Department of 
Veterans Affairs (VA) must make "reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114, Stat. 2096, 
___(2000) (to be codified at 38 U.S.C. § 5103A).  This duty 
to assist includes securing all service department and VA 
records to which reference has been made, as well as 
conducting a thorough and contemporaneous examination of the 
veteran.  See Wilkinson v. Brown, 8 Vet. App. 263, 268 
(1995).



Accordingly, the case is REMANDED to the RO for the following 
development:

1. The RO should contact the veteran in 
order to ascertain the nature, 
duration, and scope of his pre- and 
post service occupations.  A negative 
response from the veteran should be 
associated with the claims file.  

2. The RO should contact the service 
department (i.e., United States 
Department of Navy) to determine 
whether the veteran was exposed to 
asbestos during his military career, 
to include a survey of each of the 
naval vessels to which the veteran had 
been assigned.  This search should 
also include any records of asbestos 
surveillance that took place aboard 
any of the ships to which the veteran 
was assigned.  

3. Then, the RO should schedule the 
veteran for a VA examination by a 
pulmonary specialist, if available, to 
determine the nature and extent of any 
lung disorder present, to specifically 
include pleural scarring.  Based on an 
examination of the veteran and a 
review of the REMAND, the service 
medical records, the post service 
treatment records dated from August to 
October 1995, and any other records 
generated pursuant to this remand, the 
examiner is to comment on: (a) the 
correct diagnostic classification of 
any current lung disorder present; (b) 
whether it is at least as likely as 
not that any current lung disorder, to 
include pleural scarring, is related 
to, or was caused by, asbestos 
exposure in service, taking into 
account his military occupational 
specialty as boiler technician and 
fireman; and (c) in the alternative, 
the examiner is to comment on whether 
any lung disorder diagnosed is related 
to any incident of the veteran's 
military service.  A comprehensive 
report should address these questions 
and provide a basis for any 
conclusions.  Any opinions expressed 
must be accompanied by a complete 
rationale.  

4. The RO should schedule the veteran for 
a VA audiology examination to 
determine the nature and extent of any 
tinnitus present.  Based on an 
examination of the veteran, a review 
of the REMAND, the service medical 
records, the June 1999 VA examination, 
and any other records generated 
pursuant to this remand, the examiner 
is to comment on whether it is at 
least as likely as not that any 
current tinnitus is related to, or 
caused by, any incident of service, 
namely the noise exposure in service.  
A comprehensive report should address 
these questions and provide a basis 
for any conclusions.  Any opinions 
expressed must be accompanied by a 
complete rationale.  

5. Thereafter, the RO should review the 
claims folder to ensure that all of 
the foregoing requested development 
has been completed.  In particular, 
the RO should review the requested 
examination reports and required 
opinions to ensure that they are 
responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO 
should implement corrective 
procedures.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

6. Finally, the recently enacted 
legislation has eliminated the 
requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran 
in developing the facts pertinent his 
claim, and expanded the VA's duty to 
notify the veteran and his 
representative, if any, concerning the 
aspects of claim development.  See 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and 
Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).  
Accordingly, on remand, the RO should 
ensure adherence to the new statutory 
provisions.

7. Thereafter, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for tinnitus, and 
entitlement to service connection for 
a chronic lung disorder, to include 
pleural scarring, claimed as a 
residual of asbestosis exposure.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be afforded a supplemental 
statement of the case, the applicable law and a full 
explanation of the actions taken on his claim.  The veteran 
should be afforded the applicable opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 


- 3 -


